Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 1 of 95




  EXHIBIT 6
        Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 2 of 95




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
ALEXANDER KHOCHINSKY,               )
                                    )
              Plaintiff,            )
                                    )                 Case No. 1:18-cv-01532-DLF
      v.                            )
                                    )
REPUBLIC OF POLAND,                 )
      a foreign state,              )
                                    )
              Defendant.            )
____________________________________)


                       AFFIDAVIT OF NICHOLAS M. O’DONNELL

        My name is Nicholas M. O’Donnell. I am an attorney representing Alexander

Khochinsky in the above-captioned matter. I attest as follows:

        1.     Mr. Khochinsky’s Complaint against the Republic of Poland (“Poland”) was filed

on June 27, 2018. Soon thereafter, my firm, Sullivan & Worcester LLP, engaged the firm Legal

Language Services to assist with service of the Complaint under the Hague Convention of 1965

(the “Hague Convention”).

        2.     On or about July 16, 2018, pursuant to Article 5, subparagraph (a) of the Hague

Convention, Legal Language Services served a Request for Service Abroad of Judicial or

Extrajudicial Documents (“Request”). This Request, blank Certificate (to be completed by

Poland), Summary of the Document to be Served, and Notice are enclosed as Exhibit A to my

affidavit.

        3.     The Request enclosed various documents, including the Summons in a Civil

Action (with a translation into Polish), the Complaint (with a translation into Polish), and the
        Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 3 of 95




Civil Action Cover Sheet (with a translation into Polish). These documents are enclosed as

Exhibit B to my affidavit.

       4.      A representative of Poland confirmed that the documents had been received but

stated that the package was defective because certain paperwork identified Tom R. McLean of

Legal Language Services, rather than me, as the applicant and requesting authority. See Exhibit

A. Poland’s representative did not identify any other purported “defects” with the service of

documents.

       5.      I did not (and do not) believe that the identification of Tom R. McLean

constituted an actual defect under the Hague Convention; his role as a service provider was clear

as was my role as Mr. Khochinsky’s counsel of record in this proceeding. Nonetheless, I

authorized Legal Language Services to make the change and re-submit the paperwork. The

revised forms are enclosed as Exhibit C. The paperwork was delivered by FedEx on October 8,

2018. Exhibit D.

       6.      By January 30, 2019, I had not received the certificate of service required under

the Hague Convention or received any other correspondence from Poland. On January 30, 2019,

I sent an email inquiry to the Central Authority, requesting a certificate of service. Exhibit E. In

my message, I wrote: “Please note that if the certificate of service is not received promptly, we

will move for an entry of default in the U.S. Court handling this case.”

       7.      I received a response on February 8, 2019. Exhibit F. A representative of the

Central Authority wrote: “the case manager at the Ministry will contact the competent court early

next week in order to try establishing the case reference and execution status. As soon as we

have obtained these, you will be informed in due course.”

       8.      I did not receive any further correspondence for two months.



                                                  2
        Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 4 of 95




        9.      On April 8, 2019, the representative of the Central Authority sent me an email,

writing that “the Polish court in charge of the service process . . . is still proceeding with the

case.” That email did not contain any information about when Poland would provide a

certificate. Exhibit G.

        10.     I replied on April 17, 2019. I wrote: “We still seek the certificate pursuant to

Section 6 of the 1965 Hague Convention, as to which we still have not received any specific

information. Failing receipt of the certificate within seven (7) days, my client will understand

that Poland’s willful days are, in fact, a refusal to provide a certificate, and he will seek final

judgment against Poland.” Exhibit H.

        11.     The Polish representative replied on April 24, 2019. He wrote that a Polish court

had issued the certificate of service and was being sent by mail. He did not include the certificate

as an attachment to his email, and at this writing, I have not received the certificate of service.

Exhibit I.



                                                I declare under penalty of perjury that the foregoing

                                                is true and correct. Executed on April 25, 2019,

                                                /s/ Nicholas M. O’Donnell

                                                Nicholas M. O’Donnell




                                                   3
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 5 of 95




           EXHIBIT A
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 6 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 7 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 8 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 9 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 10 of 95




            EXHIBIT B
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 11 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 12 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 13 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 14 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 15 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 16 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 17 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 18 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 19 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 20 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 21 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 22 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 23 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 24 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 25 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 26 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 27 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 28 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 29 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 30 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 31 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 32 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 33 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 34 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 35 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 36 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 37 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 38 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 39 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 40 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 41 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 42 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 43 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 44 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 45 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 46 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 47 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 48 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 49 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 50 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 51 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 52 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 53 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 54 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 55 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 56 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 57 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 58 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 59 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 60 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 61 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 62 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 63 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 64 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 65 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 66 of 95




           EXHIBIT C
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 67 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 68 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 69 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 70 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 71 of 95




           EXHIBIT D
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 72 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 73 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 74 of 95




            EXHIBIT E
                Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 75 of 95


__

From:                               O'Donnell, Nicholas M.
Sent:                               Wednesday, January 30, 2019 2:05 PM
To:                                 'sekretariat.dwmpc@ms.gov.pl'; 'Pawel.Kosmulski@ms.gov.pl'
Subject:                            Alexander Khochinsky v. Republic of Poland


Dear Mr. Kosmulski,

I am writing in regards to Khochinsky v. Republic of Poland (Case No. 18‐1532, pending in the United States District Court
for the District of Columbia). I am Mr. Khochinsky’s attorney.

In July and again in October 2018, the Complaint in this case was served on Poland pursuant to the Hague Convention.
However, we have not received any certificate of service, and you did not respond to a recent email regarding this
matter. Please mail and/or e‐mail the certificate of service to the below address:

Nicholas M. O’Donnell
Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
USA

Kindly respond to this email to confirm that you are sending the certificate of service. If you are not the person who
handles certificates of service, please let us know whom we should contact and provide that person’s email address.

Please note that if the certificate of service is not received promptly, we will move for an entry of default in the U.S.
Court handling this case.

Sincerely,

Nicholas O’Donnell


Nicholas M. O'Donnell
Attorney at Law

Partner
Sullivan & Worcester LLP
ZAG/S&W LLP
One Post Office Square
Boston, MA 02109

1633 Broadway
New York, NY 10019
T 617 338 2814/212 660 3000
F 617 338 2880
nodonnell@sandw.com
www.sandw.com
BOSTON LONDON NEW YORK WASHINGTON, DC TEL AVIV


VISIT MY BLOG AT WWW.ARTLAWREPORT.COM


                                                              1
             Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 76 of 95


LinkedIn Profile




                                             2
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 77 of 95




            EXHIBIT F
                  Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 78 of 95


__

From:                              Kosmulski Paweł (DWMPC) <Pawel.Kosmulski@ms.gov.pl>
Sent:                              Friday, February 08, 2019 11:57 AM
To:                                O'Donnell, Nicholas M.; TMcLean@LegalLanguage.com
Cc:                                correio@dgaj.mj.pt; cji.dsaj@dgaj.mj.pt
Subject:                           Alexander Khochinsky v. Republic of Poland service of documents to Poland (our ref.
                                   DWMPC-V.8091.69.2019)

Importance:                        High


Dear Mr O’Donnell, Dear Mr McLean,

Please excuse the delay in responding to your 29 and 30 January messages, which reached my inbox when I was out of
the office (cf. autoresponder). The 7 January e‐mail by Mr Tom McLean had been addressed to the Portuguese central
authority by mistake and until the 29 January reminder I had no access to it.
I confirm, that the repeated 13 September 2018 request has reached our office on 8 October and after proof of formal
correctness, has been transmitted to Warsaw Downtown District Court (Sąd Rejonowy dla Warszawy‐Śródmieścia w
Warszawie) on 26 October 2018. Since – according to Art. 6.4 of the 1965 Hague Service Convention – certificates of
service are to be transmitted directly to the requesting authority, we have not been notified ex officio of the outcome of
your service request. Pursuant to Polish information at https://www.hcch.net/en/states/authorities/details3/?aid=268
the execution process usually takes up 2‐3 months. While this time has elapsed and you did not obtain the certificate
confirming service or setting out the reasons which have prevented service, the case manager at the Ministry will
contact the competent court early next week in order to try establishing the case reference and execution status. As
soon as we have obtained these, you will be informed in due course.

Yours sincerely


Paweł Kosmulski
Główny Specjalista
Wydział Międzynarodowej Współpracy Prawnej w sprawach Cywilnych
Departament Współpracy Międzynarodowej i Praw Człowieka

tel: 22 23‐90‐593




Al. Ujazdowskie 11
00‐950 Warszawa
tel: +48 22 52 12 888
From: O'Donnell, Nicholas M. [mailto:nodonnell@sandw.com]
Sent: Wednesday, January 30, 2019 8:05 PM
                                                            1
                Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 79 of 95
To: Sekretariat DWMPC (DWMPC); Kosmulski Paweł (DWMPC)
Subject: Alexander Khochinsky v. Republic of Poland

Dear Mr. Kosmulski,

I am writing in regards to Khochinsky v. Republic of Poland (Case No. 18‐1532, pending in the United States District Court
for the District of Columbia). I am Mr. Khochinsky’s attorney.

In July and again in October 2018, the Complaint in this case was served on Poland pursuant to the Hague Convention.
However, we have not received any certificate of service, and you did not respond to a recent email regarding this
matter. Please mail and/or e‐mail the certificate of service to the below address:

Nicholas M. O’Donnell
Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
USA

Kindly respond to this email to confirm that you are sending the certificate of service. If you are not the person who
handles certificates of service, please let us know whom we should contact and provide that person’s email address.

Please note that if the certificate of service is not received promptly, we will move for an entry of default in the U.S.
Court handling this case.

Sincerely,

Nicholas O’Donnell


Nicholas M. O'Donnell
Attorney at Law

Partner
Sullivan & Worcester LLP
ZAG/S&W LLP
One Post Office Square
Boston, MA 02109

1633 Broadway
New York, NY 10019
T 617 338 2814/212 660 3000
F 617 338 2880
nodonnell@sandw.com
www.sandw.com

BOSTON LONDON NEW YORK WASHINGTON, DC TEL AVIV


VISIT MY BLOG AT WWW.ARTLAWREPORT.COM

   LinkedIn Profile


                                                              2
                  Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 80 of 95

This message is intended to be confidential and may be legally privileged. It is intended solely for the addressee. If you are not the
intended recipient, please delete this message from your system and notify us immediately. Any disclosure, copying, distribution or
action taken or omitted to be taken by an unintended recipient in reliance on this message is prohibited and may be unlawful.


From: Tom McLean [mailto:tmclean@legallanguage.com]
Sent: Tuesday, January 29, 2019 6:48 PM
To: Kosmulski Paweł (DWMPC); Sekretariat DWMPC (DWMPC)
Cc: correio@dgaj.mj.pt; cji.dsaj@dgaj.mj.pt
Subject: Request for update

Second request.

Dzień dobry,

Otrzymałeś załączony wniosek w dniu 8 października 2018 r. Czy pozwany został doręczony?

Dziękuję Ci



Tom McLean

From: Tom McLean [mailto:tmclean@legallanguage.com]
Sent: Monday, January 07, 2019 3:25 PM
To: 'correio@dgaj.mj.pt'; 'cji.dsaj@dgaj.mj.pt'
Subject: Request for update

Good afternoon,

You received the attached request for service on 8 October 2018. Has the defendant been
served?

Thank you

Tom McLean
Senior Consultant for International Litigation Support

Legal Language Services
Celebrating our 36th Year in Business
8014 State Line Road, Suite 110
Leawood, KS 66208
913.341.3167
Toll Free in the US: 800.755.5775
tmclean@legallanguage.com



                                                                     3
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 81 of 95




           EXHIBIT G
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 82 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 83 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 84 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 85 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 86 of 95




           EXHIBIT H
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 87 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 88 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 89 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 90 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 91 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 92 of 95




             EXHIBIT I
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 93 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 94 of 95
Case 1:18-cv-01532-DLF Document 23-6 Filed 04/25/19 Page 95 of 95
